Title: James Madison to Joseph C. Cabell, 13 February 1829
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Feby 13. 1829
                            
                        
                        
                        Since mine of Jany. 29, I have recd. one of the papers of Hampden. But it is No. 2. the Enquirer containing
                            the first No. and a No. from the fellow pen having not come into the neighborhood. Be so good, when at leisure as to
                            procure and enclose it to me.
                        I observe that some stress is laid on the reference to our Coloneal relations to G.B. as having originated
                            with me. The fact is, that I found them used as a source of argument against the power claimed for Congress, in a speech
                            of Mr. Alexander, which I recd. as printed in a pamphlet form. His object was, to shew that the power to regulate
                            commerce, did not embrace the tariff power, by the distinction made between them, in the revolutionary controversy with G.
                            B., and by the specific insertion of "imposts" on Commerce, among the revenue powers. My object was to clear the way for
                            my view of the general question, by removing this particular error. Had not the attention been called to that controversy,
                            I should not have noticed it, because it was desirable to keep the subject as simple and within as small a compas as
                            possible. For a like reason, I made no reference to the "power to regulate commerce among the several States" I always
                            foresaw that difficulties might be started in relation to that power, which could not be fully explained without recurring
                            to views of it, which however just, might give birth to specious tho’ unsound objections. Being in the same terms with the
                            power over foreign Commerce, the same extent, if taken literally, would belong to it. Yet it is very certain that it grew
                            out of the abuse* of the power by the importing States, in taxing the non-importing; and was intended as a negative
                            & preventive provision agst. injustice among the States themselves; rather than as a power to be used for the
                            positive purposes of the General Govt. in which alone however the remedial power could be lodged. And it will be safer to
                            leave the power with this key to it, than to extend to it all the qualities & incidental means belonging to the
                            power over foreign commerce, as is unavoidable, according to the reasoning I see applied to the case.
                        The quotations from the Virga. convention prove nothing but the poverty of the cause that wd. avail itself of
                            them. It wd. be wrong to detract from the talents or integrity of the opponents of the Constitution. But their Eulogists,
                            in the praises bestowd on their prophetic sagacity, seem to forget that where one predicted evil has been fulfilled a
                            hundred have been contradicted by the events, and well it is that such has been the case: for otherwise every calamity
                            involved in Monarchy Aristocracy, Oligarchy, and in military & fiscal oppression, wd., ere this have been the lot
                            of our Country
                        I hope Lloyds Debates of the 1st. Session of 1st. Congs. on the subject of commerce & revenue will be
                            freely used, in case the tariff shd. be brought up by the Report of the Come. of the H. of Delegates on the Georgia
                            & S. C. Resolutions. The Debates contain the most ample proof that Manufactures were as much an object as revenue;
                            that the encouraget. of them aimed at was by regulations diminishing & even preventing revenue, as well as producing it: that such regulations previously existed in
                            particular States & were looked for from the new Congress; that the power was not questioned by a single member,
                            & that the use of it was expressly proposed not only by northern members; but particularly by those from Virga.
                            & S. C. & to the extent not only of imposts, but prohibitions.*see the Federalist No 42.
                        
                            
                                
                            
                        
                    